DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 03/17/2021.
Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species IA-Species IE, as set forth in the Office action mailed on 10/09/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/09/2020 is withdrawn.  Claims 1 and 2 (Markush-type claims), directed to Species IB-Species IE are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-8 and 10-12 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a light emitting device comprising a fluorescent member including a first fluorescent material having a light emission peak wavelength in a range of 480 nm or more and 518 nm or less, a second fluorescent material having a light emission peak wavelength in a range of 510 nm or more and less than 590 nm, wherein for a 10.3, and for the color temperature in a range between 2,000K and 2,800K, the width I10.3 is in a range between 177 nm and 200 nm; for the color temperature in a range 2,800K and 3,500K, the width I10.3 is in a range between 183 nm and 200 nm; for the color temperature in a range between 3,500K and  4,500K, the width I10.3 is in a range between 173 nm and 200 nm; for the color temperature in a range between 4,500K and 5,700K, the width I10.3 is in a range between 140 nm and 180 nm; and for the color temperature in a range between 5,700K and 7,200K, the width I10.3 is in range between 110 nm and 160 nm, and  wherein the first fluorescent material includes a fluorescent material having a composition represented by Attorney Docket No. 112917.0000022(Sr1-vM1v)4Al14O25:Eu wherein M1 is at least one element selected from the group consisting of Mg, Ca, Ba, and Zn  in combinations with other claim limitations as required by claim 1.
The dependent claims 2-8 and 10-12 are allowable by virtue of the dependence upon the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891